Schnader, Special Dep. Att’y-Gen.,
We have your request to be advised regarding the eligibility of members of the general assembly for appointment to membership on the several temporary commissions created by action of the 1927 session of the general assembly. We understand that your inquiry is prompted by our recent opinion advising you that you cannot appoint members of the general assembly to membership upon the departmental administrative boards and commissions or advisory boards and commissions which form parts of the executive branch of the State Government.
*816The 1927 session of the legislature authorized the appointment of the following temporary commissions:
Pennsylvania, Delaware River Bridge Commission Number Two. Created by the Act of April 11, 1927 (Act No. 152).
Commission to Investigate the Necessity o>f a Bridge Across the Susquehanna River, at Bainbridge, Lancaster County. Authorized by the Act of April 22, 1927 (Act No. 217).
Commission to Study the Bituminous Coal Fields. Created by Joint Resolution of May 4, 1927 (Act No. 393).
Penal Law Commission. Authorized by Joint Resolution of May 4, 1927 (Act No. 394).
Election Law Commission. Authorized by Joint Resolution of May 4, 1927 (Act No. 395).
Commission to Study the Laws Relating to the Healing Art. Created by Joint Resolution of May 4, 1927 (Act No. 396).
Commission to Study the Distribution of State Subsidies to School Districts. Authorized by the Act of May 4, 1927 (Act No. 397).
Commission to Study Salaries Paid to Public Officials and Employees of the Commonwealth and Its Political Sub-divisions. Created by the Act of May 6, 1927 (Act No. 429).
Commission on Penal Institutions. Authorized by the Act of May 10, 1927 (Act No. 449).
All of the commissions mentioned are required by the acts or joint resolutions creating them to investigate specific subjects, prepare recommendations as the result of their investigations and report to the general assembly.
In addition to these commissions, the legislature created the following:
Old Portage Railroad Celebration Commission. Authorized by the Act of May 6, 1927 (Act No. 427). The commission is directed to expend not more than $10,000 of the Commonwealth’s money in the preparation and construction of a model of the winding engines and inclined plane of the Old Portage Railroad, and to provide a place for its preservation convenient for the public. When this shall have been done, the commission will automatically cease to exist.
Commission to Erect a Memorial to the Colored Soldiers who Served in Any War to which the United States was a Party. Created by the Act of May 4, 1927 (Act No. 48 A). The commission is directed to arrange for the erection and dedication, at the expense of the Commonwealth, of a statue. After the dedication of the statue, the commission will have no further duties to perform.
The members of the commissions above described will not be appointed for definite terms, will not be required to take the constitutional oath of office and will receive no compensation for their services. The consent of the Senate is not necessary to validate the appointment of those members whom the Governor is authorized to name.
Except for the two commissions which are directed to erect monuments, all of the commissions are investigating bodies created for the purpose of making recommendations to the general assembly for future action by it. These commissions will not, clearly, exercise any part of the sovereignty of the Commonwealth.
Under these circumstances, we have no hesitancy in advising you that the members of these temporary legislative investigating commissions will not hold “civil offices under this Commonwealth” within the meaning of article II, section 6, of the Constitution.
*817The status of members of the two commissions charged with the duty of erecting monuments is not entirely free from doubt, but it is our opinion that they, also, will not’hold “civil offices under this Commonwealth” in the sense in which the Constitution uses that expression.
As already indicated, these commissioners will serve, not for definite terms, but only until the specific pieces of work which they are directed to do shall have been completed. The power of each commission is limited to the expenditure of a definite amount of money for a particular object. The performance of the one duty imposed upon it can scarcely be said to vest in either commission the power to exercise a part of the Commonwealth’s sovereignty.
Accordingly, you are advised that members of the general assembly may be appointed to membership on any of the temporary commissions authorized by action of the general assembly at its 1927 session.
From C. P. Addams, Harrisburg, Pa.